Citation Nr: 9900758	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1997 from the New Orleans, Louisiana, 
Regional Office (RO).  


REMAND

The veteran contends, in essence, that he incurred disorders 
of the cervical spine, the thoracic spine, and of the left 
knee while in service and that he is therefore entitled to 
service connection for these disabilities.  He specifically 
alleges that he was injured in a fall while stationed in 
Germany, and that these injuries were aggravated during his 
tour of duty in Vietnam.  The veteran also appears to contend 
that the spine and knee disabilities were caused or 
aggravated by his service-connected residuals of a low back 
injury, including degenerative disk disease of the 
lumbosacral spine with radiculopathy, and that he is 
consequently entitled to service-connection for these 
resulting disabilities on this basis.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service connection may be established for a current 
disability in several ways, including on a direct basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

The three elements of a well grounded claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  To establish a well grounded claim, a 
claimant must submit evidence relevant to all elements of the 
claim or to all material facts involved in the claim.  See 
Caluza v. Brown, 7 Vet.App. at 506 (1995); see Gilbert v. 
Derwinski, 1 Vet.App. 49, 52 (1990), quoting Blacks Law 
Dictionary, 881 (5th ed. 1979) (a material fact is one upon 
which the outcome of litigation depends).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
The United States Court of Veterans Appeals (Court) has held 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Court held, in part, that 
pursuant to § 1110 and § 3.310(a), when aggravation of a 
veterans nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. Id. at 448.

The evidence of record demonstrates that the veteran suffered 
a low back injury while in service.  Service connection is 
currently in effect for the residuals of this injury with 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.  This disorder is currently rated as 40 
percent disabling.

As stated above, the veteran currently alleges that he 
incurred disorders of the cervical spine, the thoracic spine, 
and the left knee while in service.  In the alternative, the 
Board interprets the veterans appeal to also include claims 
for service connection on a secondary basis for these 
disorders.

The veteran was provided with a VA medical examination in 
June 1997 and in regard to the present claim.  The report of 
this examination provides a diagnosis of an L4-L5 
radiculopathy with thoracic strain and degenerative disc 
disease with what appears to be hypertrophic osteophytes at 
L5 with mild narrowing of the disc space at L5-S1.  The 
report of this examination does not include any objective 
findings or diagnoses relevant to the veterans alleged left 
knee disorder.  The examination report also does not include 
an opinion regarding any connection between the veterans 
service-connected lumbosacral disability, including 
degenerative disc disease with radiculopathy, and any 
disorder of the thoracic and cervical spine.  The Board 
believes that it would be appropriate to provide the veteran 
with a medical examination relevant to his alleged left knee 
disability.  The Board also decides that it would be helpful 
to obtain a medical opinion in regard to the essential 
medical questions at issue in this appeal.

The Board notes that the original rating decision and the 
statement of the case do not appear to address the issue of 
entitlement to service connection on a secondary basis for 
the cervical spine, thoracic spine, and left knee disorders.

The Board is further aware that neither a VA Form 646 nor any 
other written argument by the veterans service 
representative in regard to the present appeal has been 
associated with the claims folder.  It would be appropriate 
to provide the veterans service representative with another 
opportunity to submit a statement in support of the veterans 
claim.

Lastly, the Board notes that the veteran was provided with a 
video conference hearing before a member of the Board in 
September 1998.  At the conclusion of the veterans hearing, 
the service representative explicitly requested that the case 
be remanded to the RO.  The representative specifically asked 
that the veteran be scheduled for a comprehensive and 
extensive examination of the cervical spine, thoracic spine, 
and the left knee.  He further requested that a medical 
opinion be obtained as to any relationship between the 
service-connected lumbosacral disability and the current 
alleged disorders.  For the reasons stated above, the Board 
concurs with the request of the veterans service 
representative.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims, the 
case is REMANDED for the following actions:  

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all relevant VA and private 
medical records pertaining to the 
disabilities in issue.  The RO should 
then obtain all treatment records which 
have not been associated with the claims 
folder.  The veteran should be informed 
that he is free to furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. 
Brown, 8 Vet.App. 109 (1995).

2.  Prior to scheduling the veteran for 
the requested medical examinations the RO 
must inform the veteran of the 
consequences of failure to report for any 
examinations pursuant to 38 C.F.R. 
§ 3.655 (1998).

3.  A VA examination should be performed 
in order to determine the nature, 
etiology, and severity of the veterans 
cervical spine, thoracic spine, and left 
knee disorders.  All tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render specific opinions as to:

a.) Whether it is as least as likely as 
not that a cervical spine disorder (if 
diagnosed) was incurred during the 
veterans period of active duty 
service.
b.) Whether it is as least as likely as 
not that the veterans service-
connected lumbosacral disability 
caused the cervical spine disability 
(if diagnosed)?  
c.) If no, whether it is as least as 
likely as not that the veterans 
service-connected lumbosacral spine 
disability aggravated the cervical 
spine disability?  If aggravation is 
found, it is requested that the 
examiner, to the extent possible, 
identify the degree of aggravation. 
d.) Whether it is as least as likely as 
not that a thoracic spine disorder (if 
diagnosed) was incurred during the 
veterans period of active duty 
service.
e.)  Whether it is as least as likely as 
not that the veterans service-
connected lumbosacral disability 
caused the thoracic spine disability 
(if diagnosed)?  
f.) If no, whether it is as least as 
likely as not that the veterans 
service-connected lumbosacral spine 
disability aggravated the thoracic 
spine disability?  If aggravation is 
found, it is requested that the 
examiner, to the extent possible, 
identify the degree of aggravation. 
g.) Whether it is as least as likely as 
not that a left knee disorder (if 
diagnosed) was incurred during the 
veterans period of active duty 
service.
h.)  Whether it is as least as likely as 
not that the veterans service-
connected lumbosacral disability 
caused the left knee disability (if 
diagnosed)?  
i.) If no, whether it is as least as 
likely as not that the veterans 
service-connected lumbosacral spine 
disability aggravated the left knee 
disability?  If aggravation is found, 
it is requested that the examiner, to 
the extent possible, identify the 
degree of aggravation. 

A complete rational for any opinion 
expressed should be included in the 
examination report.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further 
consideration.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome warranted 
in this case.  No action is required of the appellant unless 
or until he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
